DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
Applicant has provided no amendment or arguments with respect to the §112 rejection of claim 17. Claim 17 includes recitations of “the first non-adjustable holder” and “the second adjustable holder”. Claim 12, upon which claim 17 depends, includes recitations of a non-adjustable holder and an adjustable holder. The recitation of “the second adjustable holder” implies the existence of a first adjustable holder and a second adjustable holder, but the claim does not recite two (a first and a second) adjustable holders and it is unclear whether or not the claim includes two holders (the non-adjustable holder and the adjustable holder) or three holders (the non-adjustable holder, a first adjustable holder, and the second adjustable holder). The rejection of claim 17 may be overcome by omitting the terms “first” and “second” in claim 17, as the adjustable holder and the adjustable holder find antecedent basis in claim 12 without the terms “first” and “second”, which render the claim indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 discloses “the first non-adjustable holder” and “the second adjustable holder”. It is unclear whether or not these are the same elements as “the non-adjustable sample holder” and “the adjustable sample holder” recited in claim 12.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Hatakeyama et al. U.S. Patent No. 5,852,298 discloses a device with at least one adjustable sample holder comprising an adjustable sample holder 207 located inside a working chamber 240 on a placement area of a manipulation stage 120, wherein the adjustable holder comprises a moveable element 207 with a place for sample 203 placement (“The shaft member 206 protrudes out of the side surface of the pallet body 204 and is provided, at its tip, with a holding section 207 for holding a workpiece 203” [col. 13; lines 7-19]), a revolving shaft 206 having a longitudinal axis, at least one pillar (in body 204) adapted to support the shaft 206 (“The micro-pallet P has a cutout section 205 in pallet body 204 and a shaft member 206 spanning across the space of the cutout section 205 and supported by bearings (not shown)” [col. 13; lines 7-19]), the device further comprising a mechanism (formed by the gears 208, 218 cooperating with motor 211 via pulleys 215 and 216 and belt 217) for fixing the moveable element 207 comprising a crown 208 mounted on the shaft 206 and a counterpart 218 adapted to immobilize the shaft 206 in relation to the counterpart 218 (since gear 208 is only capable of movement when a force is imparted by gear 218 [col. 13; lines 26-30]), the mechanism for fixing  further being adapted to set the moveable element 207 into a stationary position (since holding section 207 is set in place by gear 208 unless motor 211 is activated to impart rotational motion through belt 217 and gear 218), in which the movement range of the manipulation stage 120 is retained (since movement or lack of movement of the shaft 206 has no effect on movement ability of stage 120), and a moveable position, in which the adjustable holder 207 has at least one degree of freedom (“The shaft member 206 has a driven gear 208 in the cutout section 205 for transmitting a rotational drive force to the workpiece 203 “ [col. 13; lines 7-19]),.
However, while Hatakeyama discloses that wherein in the moveable position of the moveable element the manipulation stage 120 is adapted for XY movement ([col. 13; lines 7-19]), allowing changing of the position of the placement area in relation to the moveable element (as illustrated in figure 11); Hatakeyama does not disclose that the manipulation stage allows rotation around the longitudinal axis of the shaft.
In figure 8, Hatakeyama illustrates a turntable base 125 which provides rotation of the apparatus A; however, this rotation is about an axis perpendicular to the longitudinal axis of the shaft. In figures 11-13, Hatakeyama illustrates a table base 138 which provides rotation of the apparatus A about an axis parallel to the longitudinal axis of the shaft; however, it does not provide rotation about the longitudinal axis of the shaft itself, as claimed.
Biberger et al. U.S. PGPUB No. 2019/0318908 discloses an adjustable sample holder device comprising a manipulation stage 9 adapted for rotation via second element 19 around a longitudinal axis. However, since Biberger does not disclose any revolving shaft of a moveable element with a place for sample placement, Biberger does not disclose that the revolving shaft of a moveable element may be fixed in a manner which allows movement of the manipulation stage. Therefore, Biberger does not disclose a moveable element with a revolving shaft having a longitudinal axis, wherein a manipulation stage capable of moving, even when the moveable element is fixed, is adapted for rotation about the longitudinal axis.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a device with an adjustable holder located on a placement area of a manipulation stage comprising a moveable element with a place for sample placement, and a revolving shaft having a longitudinal axis, wherein a mechanism is adapted to set the moveable element into a stationary position, in which a movement range of the manipulation stage is retained, and into a moveable position, in which the adjustable holder has at least one degree of freedom, and the manipulation stage is adapted for rotation around the longitudinal axis of the shaft.

Regarding dependent claims 2-16; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881